DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 1/18/2022 has been considered by the Examiner.  This IDS corrects the informality that was previously found on the IDS filed 7/23/2020.

Response to Arguments
Applicant’s arguments, see page 9, filed 01/28/2022, with respect to objections to the specification and drawings have been fully considered and are persuasive.  The objections to the specification and drawings have been obviated by amendments.  The objections of the specification and drawings have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 01/28/2022, with respect to 35 U.S.C 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 1-20 have been withdrawn.  However, upon review of the claim amendments filed 01/28/2022, the Examiner notes that new 35 U.S.C 112(b) rejections have been made.  Please see 35 U.S.C 112(b) rejections below.
Applicant’s arguments, see page 10, filed 01/28/2022, with respect to 35 U.S.C 103 rejections of claims 1-20 have been fully considered and are persuasive.  The 

Claim Objections
Claim 11 objected to because of the following informalities:
Lines 11-12: “characteristic of a physiological parameters” should be changed to “characteristic of a physiological parameter”.
Claim 22 objected to because of the following informalities:  
Line 3: “the characteristic of a physiological parameters” should be changed to “the characteristic of a physiological parameter”.  
Claim 23 objected to because of the following informalities:
Line 2: “the determined of effective brain age” should be changed to “the determined effective brain age”.  Please remove “of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15, and 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a physiological parameter" in lines 11 and 12, whereas a physiological parameter was already introduced in claim 1 (line 4).  It is unclear whether applicant intended to claim the same or a different physiological parameter.  Consider changing to “the physiological parameter”.
The limitation “wherein the physiological parameter of the patient comprises at least one of a brain signal” renders claim 3 (lines 2-3) indefinite.  It is unclear how the physiological parameter was considered to be a separate entity from a brain signal in claim 2, but now the physiological parameter includes a brain signal in claim 3.
The limitation “wherein the physiological parameter of the patient comprises the baseline brain signal” renders claim 4 (lines 1-2) indefinite.  It is unclear how the physiological parameter was considered to be a separate entity from the baseline brain signal in claim 2, but now the physiological parameter comprises a baseline brain signal in claim 4.
Claim 11
The limitation “wherein the physiological parameter of the patient comprises at least one of a brain signal” renders claim 13 (lines 2-3) indefinite.  It is unclear how the physiological parameter was considered to be a separate entity from a brain signal in claim 12, but now the physiological parameter includes a brain signal in claim 13.
The limitation “wherein the physiological parameter of the patient comprises the baseline brain signal” renders claim 14 (lines 1-2) indefinite.  It is unclear how the physiological parameter was considered to be a separate entity from the baseline brain signal in claim 12, but now the physiological parameter comprises a baseline brain signal in claim 14.
Claim 20 recites the limitation "a physiological parameter" in lines 11 and 12, whereas a physiological parameter was already introduced in claim 20 (line 4).  It is unclear whether applicant intended to claim the same or a different physiological parameter.  Consider changing to “the physiological parameter”.
Claim 22 recites the limitation "a physiological parameter" in line 3, whereas a physiological parameter was already introduced in a claim that claim 22 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different physiological parameter.  Consider changing to “the physiological parameter”.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-15, and 18-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claims 1, 11, and 20 are drawn to a system (i.e. machine) or method and thus meets the requirements for step 1.

Step 2A – Prong 1
Regarding claims 1, 11, and 20, the following steps recite an abstract idea:
“determining, via processing circuitry, an effective brain age metric for a patient based on two or more patient parameters” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgments, and opinions.  In this case, a human could determine effective brain age metric for a patient based on two or more patient parameters.
“generating, 
“modifying an algorithm for determining the index score indicative of the DOA of the patient to weigh at least one of a physiological parameter or a characteristic of a physiological parameter more or less based on the determined effective brain age metric” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgments, and opinions.  In this case, a human could modify an algorithm for determining the index score indicative of the DOA of the patient to weigh at least one of a physiological parameter or a characteristic of a physiological parameter more or less based on the determined effective brain age metric.
“generating, using the modified algorithm, the index score indicative of DOA of the patient based on the received signal” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgments, and opinions.  In this case, a human could generate the index score indicative of DOA of the patient based on the received signal using the modified algorithm.  
Furthermore, paragraphs [0018], [0026], and [0059] establish that the benefit of the system and methods is to assist clinicians and medical professionals to make these determinations, not to make determinations that a human cannot.

	Step 2A – Prong 2

	“processing circuitry” is recited at a high level of generality.  Paragraph [0041] describes the processing circuitry as being common and may transmit information based on signals from one or more of the sensors to a monitoring device.  The processing circuitry’s involvement is insignificant extra-solution activity in that the processing circuitry is merely used to collect and transfer data [MPEP 2106.05(b)].  “receiving a signal indicative of a physiological parameter of the patient” amounts to necessary data gathering in conjunction with implementing the abstract idea on processing circuitry [MPEP 2106.05(g)].

	Step 2B
	The additional elements of claims 1, 11, and 20, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “processing circuitry”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.

Dependent claims
	Regarding claims 2 and 12, the limitation “wherein the two or more patient parameters include at least one of the physiological parameter of the patient, a co-morbidity of the patient, a frailty of the patient, a baseline brain signal of the patient, or patient medical history” further limits the abstract idea.  The further descriptions of the patient parameters do not add significantly more than the abstract idea.
	Regarding claims 3 and 13, the limitation “wherein the two or more patient parameters includes the physiological parameter of the patient, and wherein the physiological parameter of the patient comprises at least one of a brain signal, a heart rate, a blood pressure, or a biological age” further limits the abstract idea.  The further descriptions of the patient parameters do not add significantly more than the abstract idea.
	Regarding claims 4 and 14, the limitation “wherein the physiological parameter of the patient comprises the baseline brain signal, wherein the baseline brain signal of the patient comprises at least one of a baseline electroencephalogram (EEG) signal, a baseline electromyography (EMG) signal, or a baseline electrooculography (EOG) signal” further limits the abstract idea.  The further description of the physiological parameter does not add significantly more than the abstract idea.
	Regarding claims 5 and 15, the limitation “wherein the received signal comprises at least one of an electroencephalogram (EEG) signal, an electromyography (EMG) signal, an electrooculography (EOG) signal, a heart rate signal, or a blood pressure signal” further limits the abstract idea.  The further description of the received signal does not add significantly more than the abstract idea.

	Regarding claims 9 and 19, the limitation “wherein the received signal comprises an electroencephalogram (EEG) signal” further limits the abstract idea.  The further description of the received signal does not add significantly more than the abstract idea.
	Regarding claim 10, the limitation “further comprising sensing the received signal while patient is anesthetized” further limits the abstract idea.  This limitation attempts to limit the use of the abstract idea to a particular environment (e.g. medical environment) [MPEP 2106.05(h)].
	Regarding claim 21, the limitation “wherein the two or more patient parameters include at least one of a heart rate or a blood pressure of the patient” further limits the abstract idea.  The further description of the patient parameters does not add significantly more than the abstract idea.
	Regarding claim 22, the limitation “selecting an algorithm from a plurality of algorithms based on the determined effective brain age” further limits the abstract idea.  The further inclusion of a plurality of algorithms to choose from does not add significantly more than the abstract idea.
	Regarding claim 23, the limitation “selecting a predefined algorithm associated with the determined effective brain age” further limits the abstract idea.  The further 

Examiner Note
The Examiner notes that the inclusion of a limitation that alters the treatment of anesthesia in some manner would likely cause the claim to include significantly more than the abstract idea by including a practical application.  For example, the Examiner points to Figure 4, element 422 of the Applicant’s specification.  A limitation disclosing that an anesthesia protocol was changed and depth of anesthesia was increased/decreased as a result would likely overcome the 35 U.S.C 101 rejection.
		
Allowable Subject Matter
Claims 1-5, 8-15, and 18-23 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1, 11, and 20, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Purdon) does not teach or render obvious a method or system wherein the processing circuitry is configured to generate the index score indicative of depth of anesthesia of the patient based on the received signal and the determined effective brain age metric for the patient by modifying an algorithm for determining the index score indicative of the DOA of the patient to weigh at least one of a physiological parameter or characteristic of a 
No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1, 11, and 20.  Due to their dependency on independent claims 1, 11, and 20, instant claims 2-5, 8-10, 12-15, 18-19, 21-23 are also considered to be allowable.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
*Note: The Examiner notes that the 35 U.S.C 112(b) rejections and 35 U.S.C 101 rejections must still be overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792